The Honorable Carolyn Pollan State Representative 400 N. 8th Fort Smith, AR  72901
Dear Representative Pollan:
You have requested an opinion under the authority granted in Initiated Act 1 of 1988 which is cited as "The Disclosure Act for Lobbyist and State Officials".
Your question is as follows:
  Are board members of Easter Seals of Arkansas required to file a statement of financial disclosure pursuant to Initiated Act 1 of 1988?
Initiated Act 1 of 1988 requires public officials to file statements of financial disclosure.  21-8-402(l) defines the term public official as "a legislator or any other person holding an elective office of state government or agency hear, department director, division director of state government, or any appointee to any state board or commission who is authorized or charged by law with the exercise of regulatory authority or is authorized to receive or disburse state or federal funds".
Easter Seals of Arkansas is a private nongovernmental entity. Easter Seals is not an agency or division of state government and accordingly the board members of Easter Seals would not be public officials as defined in Initiated Act 1 of 1988.
It is therefore my opinion that board members of Easter Seals are not required to file a statement of financial disclosure pursuant to Initiated Act 1 of 1988.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Bill McLean.